Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Pierson on August 25, 2021.
The application has been amended as follows: 
Claim 21, line 24, “same vertical” has been deleted and --horizontal-- has been inserted.
Claim 22, line 23, “same vertical” has been deleted and – horizontal-- has been inserted. 
Reasons for Allowance
Claims 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: in regards to claim 21 , the prior art does not disclose a holding device comprising: a first curve having a first proximal end, a first distal end, and a first apex, the first apex being 
In regards to claim 22, the prior art does not disclose a method for using a holding device, comprising: positioning, in a storage position, a second curve around a pipe, the second curve having a second proximal end, a second distal end, and a second apex, the second apex being positioned between the second proximal end and the second distal end; positioning, in the storage position, a soft good within a first curve of the holding device, the first curve having a first proximal end, a first distal end, and a first apex, the first apex being positioned between the first proximal end and the first .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631